DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/6/2022.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The terminal disclaimer filed 7/6/2022 is acknowledged.  In view of this disclaimer, the previous double patenting rejection in view of US 10,928,222 is withdrawn.
Claim Objections
Claim 7 is objected to because of the following informalities:  
As to Claim 7,
The phrase “the radial direction” on lines 6-7 and 9 lacks clear antecedent basis as a radial direction was not previously recited.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 13,
The phrase “each of the plurality of compensation coils configured to receive electromagnetic alternating fields” on lines 6-7 introduces new matter  The above phrase could reasonably include the compensation transmission coil as it is a compensation coil, as well as the compensation receiver coils.  The compensation transmitting coil is not originally disclosed to be configured to receive electromagnetic alternating fields as claimed, and thus the above phrase introduces new matter.  It is suggested to recite “each of the plurality of compensation receiving coils configured to receive electromagnetic alternating fields” to overcome this issue.
As to Claim 23,
This claim stands rejected for incorporating and reciting the above rejected subject matter of claim 13 and therefore stands rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 11,
The phrase “wherein for each of the at least one compensation element there is a respective one of the at least one first electrically conducting section” on lines 1-3 is indefinite as applicant no longer recites at least one compensation element in Claim 1.  Instead, applicant now recites a plurality of compensation elements.  As such, it is unclear which compensation element of the previously recited plurality of compensation elements applicant is referring to with this phrase.  Furthermore, the difference and relationship between the at least one compensation element of Claim 11 and the plurality of compensation elements of Claim 1 are unclear because, as best understood, they are referring to the same elements but in a different manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-13, 16, 17, 18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 5,339,030).
As to Claim 1,
Hayashi discloses A rotation angle sensor, comprising: a stator element ((the element holding the cores 21,22,23,24), (17), (51,55,52,56,53,57,54,58), (61,65,62,66,63,67,64,68) (Figures 1,2) ; a rotor element (1),(16) mounted rotatably about an axis of rotation with respect to the stator element (Figure 2), (Column 1, Lines 21-61) , wherein a rotation angle is detected by an inductive coupling between the rotor element and the stator element (Column 2, Lines 38-65); a plurality of compensation elements (11,12,13,14), each of the plurality of compensation elements including at least one compensation transmitting coil (primary coil, for example 31, 32, 33, or 34) configured to emit an electromagnetic compensation alternating field (Column 1, Lines 53-55), and at least one compensation receiving coil (secondary coil, for example 25, 26, 27, or 28), configured to receive electromagnetic alternating fields (Column 1, Lines 55-61), each of the plurality of compensation elements entirely circumferentially spaced apart from the other of the plurality of compensation coils (Figures 1, 2); and at least one first electrically conducting section 15 but subdivided so that a plurality of respective sections of element (15) correspond to the plurality of compensation coils) supported by the rotor (1) (Figure 2), (Column 1, Lines 45-50), wherein the at least one compensation transmitting coil and the at least one compensation receiving coil of the compensation element are configured to couple with the first electrically conducting section such that a compensation alternating voltage is induced in the at least one first compensation receiving coil in response to emission of the electromagnetic compensating alternating field (Column 1, Lines 50-61), (Figures 2,4), the compensation alternating voltage depending predominantly on a relative radial offset of the stator element and of the rotor element to one another with respect to the axis of rotation (Column 1, Lines 62-68), (Column 2, Lines 1-3 / note the purpose of compensation elements 11-14 is to only detect radial displacement of the rotor/shaft, and are used to allow for proper determination of the rotation angle (see Column 3, Lines 1-36 and where the Xo/dX and Yo/dY values are used to find the rotational angle.  The radial displacement coils are therefore reasonably used for compensation).
As to Claim 2,
Hayashi discloses the stator element comprises at least one angle detection transmitting coil (51,55,52,56,53,57,54,58) configured to emit an electromagnetic angle detection alternating field (Column 2, Lines 38-51), and at least one angle detection receiving coil (61,65,62,66,63,67,64,68)  configured to detect electromagnetic alternating fields (Column 2, Lines 38-51), the rotor element comprises at least one second electrically conducting section (16), the at least one second electrically conducting section is inductively coupled with the at least one angle detection receiving coil such that, when the electromagnetic angle detection alternating field is emitted by the at least one angle detection transmitting coil, at least one first alternating voltage is induced in the at least one angle detection receiving coil (Column 2, Lines 38-63), and the at least one second electrically conducting section is configured such that the first alternating voltage induced in the at least one angle detection receiving coil depends predominantly on a rotation angle between the stator element and the rotor element (Column 2, Lines 38-63), (Figures 1, 3, 4).
As to Claim 4,
Hayashi discloses  at least one angle detection transmitting coil (51,55,52,56,53,57,54,58) configured to generate an angle detection alternating field (Column 2, Lines 38-51).
As to Claim 5,
Hayashi discloses a winding of the at least one compensation receiving coil is arranged with respect to the at least one first electrically conducting section radially with respect to the axis of rotation at least partially overlapping with the at least one first electrically conducting section in a radial direction as viewed along the axis (Figure 2 / note that when viewed along the axis, the receiving coil will overlap first conducting section in the radially direction because a line can be drawn from the conducing section through the receiving coil as claimed).
As to Claim 6,
Hayashi discloses the at least one first electrically conducting section is an electrically conductive circular ring extending about an outer perimeter of the rotor element in the circumferential direction (Figures 1-3).
As to Claim 7,
Hayashi discloses the at least one first electrically conducting section extends radially from the axis of rotation (Figure 2) , the at least one second electrically conducting section abuts the at least one first electrically conducting section radially, extending in the direction of the axis of rotation (Figures 1-3 / note that when viewed radially, in light of the disclosure, the two sections would abut each other as well as be adjacent), the at least one second electrically conducting section is arranged, viewed in the radial direction, between the axis of rotation and the at least one first electrically conducting section (Figures 1-3 / note that part of the at least one second electrically conducting section, viewed in the radial direction, would exist between the axis of rotation and the at least one first electrically conducting section), and viewed in the radial direction, a slot extending in the circumferential direction, is provided between the at least one second electrically conducting section and the at least one first electrically conducting section Figure 1 / the slot can be the space between the elements (15),(16) in combination with the space between (15) and the secondary coils 25, 26, 27, or 28 as well as the space between (16) and the receiver coils (61,65,62,66,63,67,64,68) , or, as best understood, the cut-out indicated as a rectangular shape at the top of element (16) in Figure 3).
As to Claim 8,
Hayashi discloses an extent of the slot in the radial direction is at least 50% of the difference between a radial extent of the at least one compensation receiving coil and a radial extent of the at least one first electrically conducting section (Figures 1-4, the slot must be at least 50% of the above radial extent because it has approximately the same radial extent as element (15), and where element (15) has approximately the same radial extent as the secondary coils).
As to Claim 9,
Hayashi discloses the at least one second electrically conducting section and the at least one first electrically conducting section form a surface abutting one another radially with respect to the axis of rotation (Figures 1-4 / when viewed in a radial direction, the two conducting sections can be said to form a surface as claimed because they would appear to be abutting each other).
As to Claim 10,
Hayashi discloses the at least one compensation receiving coil comprises an identical number of first partial windings and second partial windings which are arranged with respect to one another and with respect to the axis of rotation such that a first alternating voltage component is induced in the first partial winding by the electromagnetic compensation alternating field (Figure 2 / note the coils are identical), and a second alternating voltage component with the opposite arithmetic sign is induced in the second partial winding, and in a predetermined radial arrangement of the at least one first electrically conducting section with respect to the axis of rotation, the first alternating voltage component and the second alternating voltage component compensate one another (Figure 2), (Column 1, Lines 55-61 / note the coils are out of phase with each other, and thus mutually-opposing coils that are connected in series can be considered the first and second partial windings which will compensate one another).
As to Claim 11,
Hayashi discloses wherein for each of the at least one compensation element there is a respective one of the at least one first electrically conducting section (Figure 2 / note that sections of element (15) can be selected for each one of the compensation elements). 
As to Claim 12,
Hayashi discloses wherein: the at least one compensation receiving coil includes at least two compensation receiving coils; the at least two compensation receiving coils are arranged in a predetermined circular segment between 0° and a maximum angle in the range from 170° to 190° (Figure 2 / note mutually opposing receiver coils can be selected for this claim feature, such as coils 25 and 7, that are 180° apart in a circular segment) / circumferential direction; the at least one first electrically conducting section includes at least two first electrically conducting sections (Figure 2 / note that element (15) can be parsed up to include individual sections, thus including two conduction sections); the at least two first electrically conducting sections are arranged in a predetermined circular segment between 0° and a maximum angle in the range of 170° to 190° (Figure 2 / note that parsed sections can be selected such that they are within the above range).
As to Claim 13,
Hayashi discloses A stator element assembly for a rotation angle sensor, comprising: a stator element  ((the element holding the cores 21,22,23,24), (17), (51,55,52,56,53,57,54,58), (61,65,62,66,63,67,64,68) (Figures 1,2) ; at least one compensation transmitting coil (primary coil, for example 31, 32, 33, or 34) mounted on the stator element (Figures 1-4); and a plurality of compensation receiving coils coil  (secondary coil, for example 25, 26, 27, or 28) mounted on the stator element (Figures 1-4),  each of the plurality of compensation coils configured to receive electromagnetic alternating fields, (Column 1, Lines 55-61),  each of the compensation receiving coils coil including a respective first counteractive winding (one of (25),(26)) and a respective second counteractive winding (another of (27),(28)) in direct electrical communication with the respective first counteractive winding (Column 1, Lines 55-61), the respective second counteractive winding having a winding direction different from a winding direction of the respective first counteractive winding (Column 1, Lines 55-61), (Figure 2 / note each mutually opposed set of coils are wound in opposed directions given the location of the pick-up wires extending from the coils, that is, they are wound towards or away from the shaft, and are therefore wound in opposite directions relative to the shaft), wherein each of the plurality of compensation receiving coils is entirely circumferentially spaced apart from the other of the plurality of compensation receiving coils about a circumference of the stator element (Figure 2).
As to Claim 16,
Hayashi discloses the at least one second electrically conducting section is a circular ring sector with respect to the axis of rotation. (Figure 3).
As to Claim 17,
Hayashi discloses a radial extent of the at least one first electrically conducting section is smaller than a radial extent of the at least one compensation receiving coil (Figure 2 / note the first electrically conducting section does not extend as much in the radial direction as the receiving coils).
As to Claim 18,
Hayashi discloses the at least two compensation receiving coils and the at least two first electrically conducting sections are arranged offset in the circumferential direction of the stator element or of the rotor element by a predetermined angle between 70 and 100° (Figure 2 / note that sections of the element (15) can be selected such that they are within the above angle range).
As to Claim 20,
Hayashi discloses the at least one compensation transmitting coil, the at least one compensation receiving coil, and the at least one first electrically conducting section are configured to generate an induced output voltage which does not vary as the rotor rotates when the rotor and the stator are axially aligned and the electromagnetic compensation alternating field is emitted (Column 1, Lines 36-68 / note that when the rotor and stator are aligned, there we not be any radial displacement, and the radial displacement sensors would output a voltage that would not vary during rotation).
As to Claim 21,
Hayashi discloses the at least one compensation receiving coil comprising: a first counteractive winding (one of (25),(26)); and a second counteractive winding (another of (27),(28)) in direct electrical communication with the first counteractive winding (Column 1, Lines 55-61), the second counteractive winding having a winding direction different from a winding direction of the first counteractive winding Column 1, Lines 55-61), (Figure 2 / note each mutually opposed set of coils are wound in opposed directions given the location of the pick-up wires extending from the coils, that is, they are wound towards or away from the shaft, and are therefore wound in opposite directions relative to the shaft), wherein the second counteractive winding shares at least one radial overlap, when viewed in a plan view, with the first counteractive winding, and with the exception of the at least one radial overlap, the second counteractive winding is located completely radially outwardly of the first counteractive winding (Figure 2 / note that the radial direction is the direction that is along the radius of the rotor, and when viewed in plan view the coils would completely overlap.  There is no requirement in the claim that there be a portion of the windings such that the second winding be located completely radially outwardly of the first counteractive winding when the entirety of the windings overlap in the radial direction.  As such, Hayashi reasonably discloses this claim feature).
As to Claim 22,
Hayashi discloses wherein: the stator element includes at least one angle detection transmitting coil (51,55,52,56,53,57,54,58) and at least one angle detection receiving coil (61,65,62,66,63,67,64,68) (Figure 3); the rotor element includes at least one angle detection electrically conducting section (16); the at least one angle detection transmitting coil emits an angle detection alternating field  (Column 2, Lines 38-51); the at least one angle detection receiving coil and the at least one angle detection transmitting coil couple with the at least one angle detection electrically conducting section and induce an angle detection alternating voltage in the at least one angle detection receiving coil in response to the emitted angle detection alternating field (Column 2, Lines 38-63),; and the angle detection alternating voltage depends primarily on a relative rotational arrangement of the stator element and of the rotor element to one another about the axis of rotation (Column 2, Lines 38-63), (Figures 1, 3, 4).
As to Claim 23,
Hayashi discloses wherein: each of the respective second counteractive windings share at least one respective radial overlap, when viewed in a plan view, with a respective one of the respective first counteractive windings (Figure 2 / note that the radial direction is the direction that is along the radius of the rotor, and when viewed in plan view the coils would completely overlap); and with the exception of the at least one respective radial overlap, each of the respective second counteractive windings are located completely radially outwardly of the respective first counteractive windings (Figure 2 / note that the radial direction is the direction that is along the radius of the rotor, and when viewed in plan view the coils would completely overlap.  There is no requirement in the claim that there be a portion of the windings such that the second winding be located completely radially outwardly of the first counteractive winding when the entirety of the windings overlap in the radial direction.  As such, Hayashi reasonably discloses this claim feature).
As to Claim 24,
Hayashi discloses A rotation angle sensor, comprising: a stator element ((the element holding the cores 21,22,23,24), (17), (51,55,52,56,53,57,54,58), (61,65,62,66,63,67,64,68) (Figures 1,2); a rotor element (1),(16) mounted rotatably about an axis of rotation with respect to the stator element (Figure 2), (Column 1, Lines 21-61); at least one angle detection transmitting coil (51,55,52,56,53,57,54,58) configured to emit an electromagnetic angle detection alternating field (Column 2, Lines 38-51), and at least one angle detection receiving coil (61,65,62,66,63,67,64,68) configured to detect electromagnetic alternating fields  (Column 2, Lines 38-51); an evaluation electronics (18,19,35,36,37,38,29,30) coupled to the at least one angle detection transmitting coil and the at least one angle detection receiving coil to determine a rotation angle (Figure 4), (Column 3, Lines 55-63); at least one compensation element (11,12,13,14) including at least one compensation transmitting coil (primary coil, for example 31, 32, 33, or 34) configured to emit an electromagnetic compensation alternating field (Column 1, Lines 53-55),, and at least one compensation receiving coil (secondary coil, for example 25, 26, 27, or 28), configured to receive electromagnetic alternating fields  (Column 1, Lines 55-61); and at least one first electrically conducting section (15 but subdivided so that a plurality of respective sections of element (15) correspond to the plurality of compensation coils) supported by the rotor (1) (Figure 2), (Column 1, Lines 45-50), wherein the at least one compensation transmitting coil and the at least one compensation receiving coil of the compensation element are configured to couple with the first electrically conducting section such that a compensation alternating voltage is induced in the at least one first compensation receiving coil in response to emission of the electromagnetic compensating alternating field (Column 1, Lines 50-61), (Figures 2,4), the compensation alternating voltage depending predominantly on a relative radial offset of the stator element and of the rotor element to one another with respect to the axis of rotation to provide an output used to determine a coupling factor (Column 1, Lines 62-68), (Column 2, Lines 1-3 / note the purpose of compensation elements 11-14 is to only detect radial displacement of the rotor/shaft, and are used to allow for proper determination of the rotation angle (see Column 3, Lines 1-36 and where the Xo/dX and Yo/dY values are used to find the rotational angle.  The radial displacement coils are therefore reasonably used for compensation and providing a coupling factor of dX and dY), and wherein the at least one compensation element is not configured to provide an output indicative of a rotation angle  (Column 1, Lines 36-68 / note the purpose of the radial displacement sensors is to detect radial displacement, not rotational displacement).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,339,030) in view of Sasaki (US 2011/0227562).
As to Claim 3,
Hayashi does not disclose the at least one compensation receiving coil lies completely radially outside the at least one angle detection receiving coil.  
Sasaki discloses wherein the at least one compensation receiving coil (418) lies completely radially outside the at least one angle detection receiving coil  (415) or (417) (Figure 3), (Paragraphs [0045],[0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hayashi to include the at least one compensation receiving coil lies completely radially outside the at least one angle detection receiving coil as taught by Sasaki in order to advantageously ensure that any signal located in one receiving coil was sufficiently spaced from the other so as to ensure that currents within the coils did not generate magnetic fields that caused detectable interference in each of the coils.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858